UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 27, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For Withhold 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against 7 Adopt Anti Gross-up Policy Shareholder Against For 8 Stock Retention/Holding Period Shareholder Against Against 9 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 10 Pro-rata Vesting of Equity Plans Shareholder Against For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 11, 2012 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Chavez Management For For 1.2 Elect Director J. Philip Ferguson Management For For 1.3 Elect Director Henrik C. Slipsager Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For AFLAC INCORPORATED Meeting Date:MAY 07, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel P. Amos Management For For 2 Elect Director John Shelby Amos, II Management For For 3 Elect Director Paul S. Amos, II Management For For 4 Elect Director Kriss Cloninger, III Management For Against 5 Elect Director Elizabeth J. Hudson Management For For 6 Elect Director Douglas W. Johnson Management For For 7 Elect Director Robert B. Johnson Management For For 8 Elect Director Charles B. Knapp Management For For 9 Elect Director E. Stephen Purdom Management For For 10 Elect Director Barbara K. Rimer Management For For 11 Elect Director Marvin R. Schuster Management For For 12 Elect Director Melvin T. Stith Management For For 13 Elect Director David Gary Thompson Management For For 14 Elect Director Takuro Yoshida Management For Against 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For 17 Amend Executive Incentive Bonus Plan Management For For 18 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 26, 2012 Record Date:NOV 30, 2011 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mario L. Baeza Management For For 2 Elect Director Susan K. Carter Management For For 3 Elect Director John E. McGlade Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALBEMARLE CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim W. Nokes Management For For 1.2 Elect Director Willam H. Hernandez Management For For 1.3 Elect Director R. William Ide, III Management For For 1.4 Elect Director Luther C. Kissam, IV Management For For 1.5 Elect Director Joseph M. Mahady Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George W. Buckley Management For For 2 Elect Director Mollie Hale Carter Management For For 3 Elect Director Terrell K. Crews Management For For 4 Elect Director Pierre Dufour Management For For 5 Elect Director Donald E. Felsinger Management For For 6 Elect Director Antonio Maciel Management For For 7 Elect Director Patrick J. Moore Management For For 8 Elect Director Thomas F. O'Neill Management For For 9 Elect Director Kelvin R. Westbrook Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Adopt Policy to Prohibit Political Spending Shareholder Against Against 15 Report on Political Contributions Shareholder Against Against 16 Adopt and Implement Sustainable Palm Oil Policy Shareholder Against Against ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William L. Bax Management For For 2 Elect Director Frank E. English, Jr. Management For For 3 Elect Director J. Patrick Gallagher, Jr. Management For For 4 Elect Director Ilene S. Gordon Management For For 5 Elect Director Elbert O. Hand Management For For 6 Elect Director David S. Johnson Management For For 7 Elect Director Kay W. McCurdy Management For For 8 Elect Director Norman L. Rosenthal Management For For 9 Elect Director James R. Wimmer Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 31, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Basil L. Anderson Management For For 2 Elect Director Henry P. Becton, Jr. Management For For 3 Elect Director Edward F. Degraan Management For For 4 Elect Director Vincent A. Forlenza Management For For 5 Elect Director Claire M. Fraser-liggett Management For For 6 Elect Director Christopher Jones Management For For 7 Elect Director Marshall O. Larsen Management For For 8 Elect Director Edward J. Ludwig Management For For 9 Elect Director Adel A.F. Mahmoud Management For For 10 Elect Director Gary A. Mecklenburg Management For For 11 Elect Director James F. Orr Management For For 12 Elect Director Willard J. Overlock, Jr Management For For 13 Elect Director Bertram L. Scott Management For For 14 Elect Director Alfred Sommer Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against BEMIS COMPANY, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Bolton Management For For 1.2 Elect Director Barbara L. Johnson Management For For 1.3 Elect Director Paul S. Peercy Management For For 1.4 Elect Director Ronald J. Floto Management For For 1.5 Elect Director William L. Mansfield Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen P. Munn Management For For 2 Elect Director Lawrence A. Sala Management For For 3 Elect Director Magalen C. Webert Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Amend Omnibus Stock Plan Management For For CHEVRON CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linnet F. Deily Management For For 2 Elect Director Robert E. Denham Management For For 3 Elect Director Chuck Hagel Management For For 4 Elect Director Enrique Hernandez, Jr. Management For For 5 Elect Director George L. Kirkland Management For For 6 Elect Director Charles W. Moorman, IV Management For For 7 Elect Director Kevin W. Sharer Management For For 8 Elect Director John G. Stumpf Management For For 9 Elect Director Ronald D. Sugar Management For For 10 Elect Director Carl Ware Management For For 11 Elect Director John S. Watson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Remove Exclusive Venue Provision Shareholder Against For 15 Require Independent Board Chairman Shareholder Against For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Adopt Guidelines for Country Selection Shareholder Against Against 18 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 21 Request Director Nominee with Environmental Qualifications Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 18, 2011 Record Date:AUG 22, 2011 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gerald S. Adolph Management For For 2 Elect Director Melanie W. Barstad Management For For 3 Elect Director Richard T. Farmer Management For For 4 Elect Director Scott D. Farmer Management For For 5 Elect Director James J. Johnson Management For For 6 Elect Director Robert J. Kohlhepp Management For For 7 Elect Director David C. Phillips Management For Against 8 Elect Director Joseph Scaminace Management For For 9 Elect Director Ronald W. Tysoe Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For COHU, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry L. Casari Management For For 1.2 Elect Director Harold Harrigian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 11, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nikesh Arora Management For For 2 Elect Director John T. Cahill Management For For 3 Elect Director Ian Cook Management For For 4 Elect Director Helene D. Gayle Management For For 5 Elect Director Ellen M. Hancock Management For For 6 Elect Director Joseph Jimenez Management For For 7 Elect Director Richard J. Kogan Management For For 8 Elect Director Delano E. Lewis Management For For 9 Elect Director J. Pedro Reinhard Management For For 10 Elect Director Stephen I. Sadove Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Require Independent Board Chairman Shareholder Against Against DONALDSON COMPANY, INC. Meeting Date:NOV 18, 2011 Record Date:SEP 22, 2011 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director F. Guillaume Bastiaens Management For For 1.2 Elect Director Janet M. Dolan Management For For 1.3 Elect Director Jeffrey Noddle Management For For 1.4 Elect Director Ajita G. Rajendra Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David H. Benson Management For For 2 Elect Director Robert W. Cremin Management For For 3 Elect Director Jean-Pierre M. Ergas Management For For 4 Elect Director Peter T. Francis Management For For 5 Elect Director Kristiane C. Graham Management For For 6 Elect Director Robert A. Livingston Management For For 7 Elect Director Richard K. Lochridge Management For For 8 Elect Director Bernard G. Rethore Management For For 9 Elect Director Michael B. Stubbs Management For For 10 Elect Director Stephen M. Todd Management For For 11 Elect Director Stephen K. Wagner Management For For 12 Elect Director Mary A. Winston Management For For 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ECOLAB INC. Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For ECOLAB INC. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie S. Biller Management For For 2 Elect Director Jerry A. Grundhofer Management For For 3 Elect Director Michael Larson Management For For 4 Elect Director Victoria J. Reich Management For For 5 Elect Director John J. Zillmer Management For For 6 Ratify Auditors Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director L.R. Faulkner Management For For 1.4 Elect Director J.S. Fishman Management For For 1.5 Elect Director H.H. Fore Management For For 1.6 Elect Director K.C. Frazier Management For For 1.7 Elect Director W.W. George Management For For 1.8 Elect Director S.J. Palmisano Management For For 1.9 Elect Director S.S. Reinemund Management For For 1.10 Elect Director R.W. Tillerson Management For For 1.11 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Political Contributions Shareholder Against Against 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For 8 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 9 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FAMILY DOLLAR STORES, INC. Meeting Date:JAN 19, 2012 Record Date:NOV 25, 2011 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For Withhold 1.2 Elect Director Pamela L. Davies Management For Withhold 1.3 Elect Director Sharon Allred Decker Management For Withhold 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For Withhold 1.10 Elect Director Harvey Morgan Management For Withhold 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary T. Barra Management For For 2 Elect Director Nicholas D. Chabraja Management For For 3 Elect Director James S. Crown Management For Against 4 Elect Director William P. Fricks Management For Against 5 Elect Director Jay L. Johnson Management For For 6 Elect Director James L. Jones Management For For 7 Elect Director Paul G. Kaminski Management For Against 8 Elect Director John M. Keane Management For For 9 Elect Director Lester L. Lyles Management For For 10 Elect Director Phebe N. Novakovic Management For For 11 Elect Director William A. Osborn Management For For 12 Elect Director Robert Walmsley Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Approve Omnibus Stock Plan Management For For 16 Review and Assess Human Rights Policies Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 06, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For Withhold 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Katherine S. Napier Management For For 1.6 Elect Director Joanne C. Smith Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 22, 2012 Record Date:DEC 16, 2011 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HUDSON CITY BANCORP, INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:HCBK Security ID:443683107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Denis J. Salamone Management For Against 2 Elect Director Michael W. Azzara Management For Against 3 Elect Director Victoria H. Bruni Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Declassify the Board of Directors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary Sue Coleman Management For For 2 Elect Director James G. Cullen Management For For 3 Elect Director Ian E.l. Davis Management For For 4 Elect Director Alex Gorsky Management For For 5 Elect Director Michael M.e. Johns Management For For 6 Elect Director Susan L. Lindquist Management For For 7 Elect Director Anne M. Mulcahy Management For Against 8 Elect Director Leo F. Mullin Management For For 9 Elect Director William D. Perez Management For For 10 Elect Director Charles Prince Management For Against 11 Elect Director David Satcher Management For For 12 Elect Director William C. Weldon Management For For 13 Elect Director Ronald A. Williams Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Omnibus Stock Plan Management For For 16 Ratify Auditors Management For For 17 Require Independent Board Chairman Shareholder Against Against 18 Require Shareholder Vote to Approve Political Contributions Shareholder Against Against 19 Adopt Animal-Free Training Methods Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 25, 2012 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis W. Archer Management For For 1.2 Elect Director Mark P. Vergnano Management For For 1.3 Elect Director Richard Goodman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Shareholder Against For KID BRANDS, INC. Meeting Date:JUL 19, 2011 Record Date:JUN 03, 2011 Meeting Type:ANNUAL Ticker:KID Security ID:49375T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raphael Benaroya Management For Withhold 1.2 Elect Director Mario Ciampi Management For For 1.3 Elect Director Bruce G. Crain Management For For 1.4 Elect Director Frederick J. Horowitz Management For Withhold 1.5 Elect Director Hugh R. Rovit Management For Withhold 1.6 Elect Director Salvatore M. Salibello Management For Withhold 1.7 Elect Director Michael Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 10, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert E. Brunner Management For For 2 Elect Director Ralph W. Clark Management For For 3 Elect Director R. Ted Enloe, III Management For For 4 Elect Director Richard T. Fisher Management For For 5 Elect Director Matthew C. Flanigan Management For Against 6 Elect Director Karl G. Glassman Management For For 7 Elect Director Ray A. Griffith Management For For 8 Elect Director David S. Haffner Management For For 9 Elect Director Joseph W. McClanathan Management For For 10 Elect Director Judy C. Odom Management For For 11 Elect Director Maurice E. Purnell, Jr. Management For For 12 Elect Director Phoebe A. Wood Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For Against 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 16, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry R. Whitaker Management For For 1.2 Elect Director Joseph C. Bartolacci Management For For 1.3 Elect Director Katherine E. Dietze Management For For 1.4 Elect Director Morgan K. O'Brien Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCDONALD'S CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert A. Eckert Management For For 2 Elect Director Enrique Hernandez, Jr. Management For For 3 Elect Director Jeanne P. Jackson Management For For 4 Elect Director Andrew J. Mckenna Management For For 5 Elect Director Donald Thompson Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Declassify the Board of Directors Management For For 9 Provide Right to Call Special Meeting Management For For 10 Ratify Auditors Management For For 11 Report on Policy Responses to Children's Health Concerns and Fast Food Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCURY GENERAL CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:MCY Security ID:589400100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Joseph Management For For 1.2 Elect Director Martha E. Marcon Management For Withhold 1.3 Elect Director Donald R. Spuehler Management For For 1.4 Elect Director Richard E. Grayson Management For For 1.5 Elect Director Donald P. Newell Management For For 1.6 Elect Director Bruce A. Bunner Management For For 1.7 Elect Director Christopher Graves Management For For 1.8 Elect Director Michael D. Curtius Management For For 1.9 Elect Director Gabriel Tirador Management For For NIKE, INC. Meeting Date:SEP 19, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clayton C. Daley, Jr. Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 25, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Leo E. Knight, Jr. Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR, INC. Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charles A. Haggerty Management For For 2 Elect Director Randall J. Hogan Management For For 3 Elect Director David A. Jones Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against Against PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 20 Non-Employee Director Compensation Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Ratify Auditors Management For For RLI CORP. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director John T. Baily Management For For 1.4 Elect Director Jordan W. Graham Management For For 1.5 Elect Director Gerald I. Lenrow Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:JUN 04, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Robert E. Knowling, Jr. Management For For 1.3 Elect Director Wilbur J. Prezzano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For STATE STREET CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kennett F. Burnes Management For For 2 Elect Director Peter Coym Management For For 3 Elect Director Patrick De Saint-Aignan Management For For 4 Elect Director Amellia C. Fawcett Management For For 5 Elect Director David P. Gruber Management For For 6 Elect Director Linda A. Hill Management For For 7 Elect Director Joseph L. Hooley Management For For 8 Elect Director Robert S. Kaplan Management For For 9 Elect Director Richard P. Sergel Management For For 10 Elect Director Ronald L. Skates Management For For 11 Elect Director Gregory L. Summe Management For For 12 Elect Director Robert E. Weissman Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For STRYKER CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard E. Cox, Jr. Management For For 1.2 Elect Director S.M. Datar Management For For 1.3 Elect Director Roch Doliveux Management For For 1.4 Elect Director Louise L. Francesconi Management For For 1.5 Elect Director Allan C. Golston Management For For 1.6 Elect Director Howard L. Lance Management For For 1.7 Elect Director William U. Parfet Management For Withhold 1.8 Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR UNIFORM GROUP, INC. Meeting Date:MAY 04, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:SGC Security ID:868358102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gerald M. Benstock Management For Against 2 Elect Director Michael Benstock Management For For 3 Elect Director Alan D. Schwartz Management For For 4 Elect Director Sidney Kirschner Management For For 5 Elect Director Robin Hensley Management For For 6 Elect Director Paul Mellini Management For Against 7 Elect Director Kenneth Hooten Management For For 8 Ratify Auditors Management For For TELEFLEX INCORPORATED Meeting Date:MAY 04, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sigismundus W.W. Lubsen Management For For 2 Elect Director Stuart A. Randle Management For For 3 Elect Director Harold L. Yoh, III Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For THE CHUBB CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Zoe Baird Budinger Management For For 2 Elect Director Sheila P. Burke Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director John D. Finnegan Management For For 5 Elect Director Lawrence W. Kellner Management For For 6 Elect Director Martin G. McGuinn Management For For 7 Elect Director Lawrence M. Small Management For For 8 Elect Director Jess Soderberg Management For For 9 Elect Director Daniel E. Somers Management For For 10 Elect Director James M. Zimmerman Management For For 11 Elect Director Alfred W. Zollar Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Angela F. Braly Management For For 2 Elect Director Kenneth I. Chenault Management For For 3 Elect Director Scott D. Cook Management For For 4 Elect Director Susan Desmond-Hellmann Management For For 5 Elect Director Robert A. McDonald Management For For 6 Elect Director W. James McNerney, Jr. Management For For 7 Elect Director Johnathan A. Rodgers Management For For 8 Elect Director Margaret C. Whitman Management For For 9 Elect Director Mary Agnes Wilderotter Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Elect Director Ernesto Zedillo Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Amend Articles of Incorporation Management For For 16 Provide for Cumulative Voting Shareholder Against Against 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Shareholder Against Against 18 Report on Political Contributions and Provide Advisory Vote Shareholder Against Against TRUSTCO BANK CORP NY Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas O. Maggs Management For For 1.2 Elect Director Robert J. McCormick Management For For 1.3 Elect Director William J. Purdy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For U.S. BANCORP Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas M. Baker, Jr. Management For For 2 Elect Director Y. Marc Belton Management For For 3 Elect Director Victoria Buyniski Gluckman Management For For 4 Elect Director Arthur D. Collins, Jr. Management For Against 5 Elect Director Richard K. Davis Management For For 6 Elect Director Roland A. Hernandez Management For For 7 Elect Director Joel W. Johnson Management For For 8 Elect Director Olivia F. Kirtley Management For For 9 Elect Director Jerry W. Levin Management For For 10 Elect Director David B. O'Maley Management For For 11 Elect Director O'dell M. Owens, M.D., M.P.H. Management For For 12 Elect Director Craig D. Schnuck Management For For 13 Elect Director Patrick T. Stokes Management For For 14 Elect Director Doreen Woo Ho Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Louis R. Chenevert Management For For 2 Elect Director John V. Faraci Management For For 3 Elect Director Jean-Pierre Garnier, Ph.D. Management For For 4 Elect Director Jamie S. Gorelick Management For For 5 Elect Director Edward A. Kangas Management For For 6 Elect Director Ellen J. Kullman Management For For 7 Elect Director Richard D. McCormick Management For For 8 Elect Director Harold McGraw, III Management For For 9 Elect Director Richard B. Myers Management For For 10 Elect Director H. Patrick Swygert Management For For 11 Elect Director Andre Villeneuve Management For For 12 Elect Director Christine Todd Whitman Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 01, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Aida M. Alvarez Management For Against 2 Elect Director James W. Breyer Management For For 3 Elect Director M. Michele Burns Management For Against 4 Elect Director James I. Cash, Jr. Management For Against 5 Elect Director Roger C. Corbett Management For For 6 Elect Director Douglas N. Daft Management For For 7 Elect Director Michael T. Duke Management For Against 8 Elect Director Marissa A. Mayer Management For For 9 Elect Director Gregory B. Penner Management For For 10 Elect Director Steven S. Reinemund Management For For 11 Elect Director H. Lee Scott, Jr. Management For Against 12 Elect Director Arne M. Sorenson Management For Against 13 Elect Director Jim C. Walton Management For For 14 Elect Director S. Robson Walton Management For For 15 Elect Director Christopher J. Williams Management For Against 16 Elect Director Linda S. Wolf Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Report on Political Contributions Shareholder Against For 20 Request Director Nominee with Patient Safety and Healthcare Quality Experience Shareholder Against Against 21 Performance-Based Equity Awards Shareholder Against Against WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director L. Robert Johnson Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
